Per Curt am,
This judgment was entered on the case stated for the opinion of the court, in the nature of a special verdict. The question involved was, whether under the terms of the lease the lessees had the right to remove the material, machinery and fixtures, placed by them upon the property for the purpose of drilling the oil well and remaining there after the expiration of the lease.
In a clear, concise and satisfactory opinion the learned judge rightly held that they had not, and he accordingly entered judgment in favor of the plaintiffs as provided for in the case stated. The correctness of this conclusion is so fully vindicated in the opinion that, without further discussion of the subject, we affirm the judgment on said opinion.
Judgment affirmed.